     Case 2:20-cv-00106-RSM-MLP Document 31 Filed 04/24/20 Page 1 of 4



 1
                                                      HON. RICARDO S. MARTINEZ
 2
                                                     HON. MICHELLE L. PETERSON
 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                     WESTERN DISTRICT OF WASHINGTON
 9

10
      RAY HENDERSON MUSIC CO., INC.,
11
                                    Plaintiff,
12
                           v.                        Case No. 20-cv-0106-RSM-MLP
13
      AMAZON.COM, INC.,                              STIPULATED MOTION
14    AMAZON DIGITAL SERVICES LLC,                   AND ORDER
      VALLEYARM DIGITAL LIMITED,
15    LENANDES LTD, GIACOMO VERANI,
      and LIMITLESS INT. RECORDINGS,
16

17                                  Defendants.

18

19        The undersigned counsel for Plaintiff Ray Henderson Music Co., Inc., and for
20 Defendants Amazon.com Inc. and Amazon Digital Services LLC (together,

21 “Amazon”), hereby stipulate and agree as follows:

22        WHEREAS, on April 7, 2020, Amazon filed a Motion to Dismiss (Dkt No. 23);
23 and

24        WHEREAS, the parties have agreed, subject to the Court’s approval, to a
25 revised briefing schedule;

26

27
                                                                  MANN LAW GROUP PLLC
28 STIPULATED MOTION                                              1420 Fifth Avenue – Suite 2200
   Case No. 20-cv-0106-RSM-                                       Seattle, WA 98101
   MLP                                           1                Telephone: (206) 436-0900
     Case 2:20-cv-00106-RSM-MLP Document 31 Filed 04/24/20 Page 2 of 4



 1        NOW, THEREFORE, the parties stipulate to the following schedule, subject to
 2 the Court’s approval:

 3                    1.      Plaintiff shall oppose Amazon’s motion or amend their
 4              complaint on or before Monday, May 11, 2020.
 5                    2.      Defendants’ reply in support of Amazon’s motion is due on
 6              Monday, May 25, 2020.
 7                    3.      The noting date for Amazon’s motion shall be Friday, May
 8              29, 2020.
 9 Dated:       April 2, 2020
10
                                    Respectfully submitted,
11
                              By:   s/ Philip P. Mann
12                                  Philip P. Mann, WSBA No: 28860
                                    MANN LAW GROUP PLLC
13
                                    1218 Third Avenue, Suite 1809
14                                  Seattle, Washington 98101
                                    Phone: (206) 436-0900
15
                                    E-mail: phil@mannlawgroup.com
16
                                    Brian S. Levenson * Pro Hac Vice
17
                                    SCHWARTZ, PONTERIO & LEVENSON, PLLC
18                                  134 West 29th Street - Suite 1001
                                    New York, New York 10001
19
                                    Phone: (212) 714-1200
20                                  E-mail: blevenson@splaw.us
21
                                    Attorneys for Plaintiff
22

23                            By:   s/ Kenneth L. Steinthal
                                    Kenneth L. Steinthal (Pro Hac Vice)
24                                  KING & SPALDING LLP
25                                  101 Second Street, Suite 2300
                                    San Francisco, CA 94105
26                                  Telephone: (415) 318-1200
27                                  E-mail: ksteinthal@kslaw.com
                                                                   MANN LAW GROUP PLLC
28 STIPULATED MOTION                                               1420 Fifth Avenue – Suite 2200
   Case No. 20-cv-0106-RSM-                                        Seattle, WA 98101
   MLP                                          2                  Telephone: (206) 436-0900
     Case 2:20-cv-00106-RSM-MLP Document 31 Filed 04/24/20 Page 3 of 4



 1

 2
                                       s/ Holly M. Simpkins
                                       Holly M. Simpkins
 3                                     PERKINS COIE LLP
 4                                     1201 Third Avenue, Suite 4900
                                       Seattle, WA 98101
 5                                     Telephone: (206) 359-8000
 6                                     E-mail: HSimpkins@perkinscoie.com

 7                                     Attorneys for Defendants Amazon.com, Inc. and
 8                                     Amazon Digital Services, LLC

 9

10                                                      ORDER

11         Pursuant to the parties’ stipulation, it is so ordered.
12

13

14
                                               A
                                             ______________________________
                                             UNITED STATES DISTRICT JUDGE

15

16 Presented by:

17 s/ Philip P. Mann, Attorney for Plaintiff
     s/ Holly M. Simpkins, Attorney for Defendants Amazon.com, Inc. and Amazon Digital
18 Services, LLC

19

20

21

22

23

24

25

26

27
                                                                     MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                 1420 Fifth Avenue – Suite 2200
   Case No. 20-cv-0106-RSM-                                          Seattle, WA 98101
   MLP                                              3                Telephone: (206) 436-0900
          Case 2:20-cv-00106-RSM-MLP Document 31 Filed 04/24/20 Page 4 of 4




                                     
                                  
             !   "#$% !!&    !   ! 
       '!   ( ''   ! &)
 
    *+,$*- +'    )                          #!#    

 
 





















                                                                                
     .'  "                                                         % +(  .  
                                                1                         . 2+  
      ! /)  0(0                                                       1 -  ))
